UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Natural Resources Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments: Putnam Global Natural Resources Fund The fund's portfolio 11/30/10 (Unaudited) COMMON STOCKS (97.6%)(a) Shares Value Chemicals (15.5%) Agrium, Inc. (Canada) 59,200 $4,747,197 Albemarle Corp. 61,100 3,304,899 BASF SE (Germany) 145,282 10,867,348 Celanese Corp. Ser. A 111,300 4,118,100 CF Industries Holdings, Inc. 39,500 4,770,415 Dow Chemical Co. (The) 168,900 5,266,302 Huntsman Corp. 273,700 4,234,139 JSR Corp. (Japan) 160,300 2,724,063 Lanxess AG (Germany) 57,042 4,027,156 LyondellBasell Industries NV Class A (Netherlands) (NON) 82,800 2,418,588 Nitto Denko Corp. (Japan) 110,000 4,571,217 Petronas Chemicals Group Bhd (Malaysia) (NON) 1,915,500 3,235,335 Syngenta AG (Switzerland) 28,458 7,885,695 Coal (0.6%) Massey Energy Co. 30,100 1,478,211 Walter Energy, Inc. 7,900 810,856 Construction (0.5%) HeidelbergCement AG (Germany) 38,910 2,118,617 Containers (2.2%) Ball Corp. 68,600 4,519,368 Crown Holdings, Inc. (NON) 139,600 4,331,788 Energy (oil field) (9.0%) Cameron International Corp. (NON) 59,700 2,872,167 Global Geophysical Services, Inc. (NON) 145,793 1,348,585 National Oilwell Varco, Inc. 103,100 6,318,999 Petroleum Geo-Services ASA (Norway) (NON) 155,802 1,894,601 Schlumberger, Ltd. 207,209 16,025,544 TGS Nopec Geophysical Co. ASA (Norway) 82,702 1,416,491 Weatherford International, Ltd. (Switzerland) (NON) 296,900 6,059,729 Forest products and packaging (0.9%) International Paper Co. 144,400 3,605,668 Metals (22.3%) ArcelorMittal (France) 82,609 2,609,813 BHP Billiton PLC (United Kingdom) 320,703 11,410,528 Cliffs Natural Resources, Inc. 24,400 1,667,496 Fortescue Metals Group, Ltd. (Australia) (NON) 560,720 3,390,512 POSCO (South Korea) 2,856 1,121,224 Rio Tinto PLC (United Kingdom) 370,468 23,532,829 Teck Resources, Ltd. Class B (Canada) 290,800 14,462,034 ThyssenKrupp AG (Germany) 76,315 2,920,764 U.S. Steel Corp. (S) 54,200 2,634,662 Umicore NV/SA (Belgium) 86,421 4,110,261 Vale SA Class A (Preference) (Brazil) 136,000 3,807,968 Vedanta Resources PLC (United Kingdom) 185,939 5,749,979 Xstrata PLC (United Kingdom) 597,192 12,014,149 Natural gas utilities (0.4%) Enterprise Products Partners LP 38,300 1,611,664 Oil and gas (46.2%) Apache Corp. 102,000 10,979,280 BG Group PLC (United Kingdom) 655,720 11,859,166 BP PLC (United Kingdom) 1,536,191 10,188,737 Cairn Energy PLC (United Kingdom) (NON) 975,640 5,871,588 Chevron Corp. 219,800 17,797,206 Cimarex Energy Co. 49,100 3,954,514 Devon Energy Corp. 45,800 3,232,106 El Paso Pipeline Partners, LP (Units) 49,800 1,649,376 Exxon Mobil Corp. 338,938 23,576,530 Hess Corp. 106,200 7,439,310 Nexen, Inc. (Canada) 320,374 6,706,083 Occidental Petroleum Corp. 139,606 12,309,061 Petrohawk Energy Corp. (NON) 249,800 4,453,934 Petroleo Brasileiro SA ADR (Brazil) 118,176 3,833,629 Petroleo Brasileiro SA ADR (Preference) (Brazil) (S) 47,900 1,402,512 QEP Resources, Inc. 51,900 1,823,247 Royal Dutch Shell PLC Class A (United Kingdom) 419,125 12,634,714 Royal Dutch Shell PLC Class B (United Kingdom) 359,587 10,683,138 Santos, Ltd. (Australia) 162,160 1,935,487 Southwestern Energy Co. (NON) 114,700 4,152,140 Technip SA (France) 94,820 7,378,877 Total SA (France) 326,902 15,868,831 Tullow Oil PLC (United Kingdom) 337,528 6,028,229 Total common stocks (cost $348,606,326) CONVERTIBLE PREFERRED STOCKS (0.2%)(a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 11,896 $721,373 Total convertible preferred stocks (cost $594,800) MORTGAGE-BACKED SECURITIES (%)(a) Principal amount Value Federal National Mortgage Association Ser. 03-52, Class HJ, 4.75s, 2018 (i) $105,000 $118,165 Total mortgage-backed securities (cost $118,165) SHORT-TERM INVESTMENTS (3.6%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.23% (d) 3,610,825 $3,610,825 Putnam Money Market Liquidity Fund 0.19% (e) 9,278,007 9,278,007 SSgA Prime Money Market Fund 0.15% (i) (P) 390,000 390,000 U.S. Treasury Bills with an effective yield of zero %, March 10, 2011 (i) $121,000 120,940 U.S. Treasury Bills with effective yields ranging from 0.26% to 0.27%, December 16, 2010 (SEGSF) 442,000 441,952 U.S. Treasury Bills with effective yields ranging from 0.26% to 0.29%, March 10, 2011 (SEGSF) 659,000 658,690 Total short-term investments (cost $14,500,229) TOTAL INVESTMENTS Total investments (cost $363,819,520) (b) FORWARD CURRENCY CONTRACTS at 11/30/10 (aggregate face value $198,514,737) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 12/15/10 $4,798,306 $4,922,673 $124,367 British Pound Sell 12/15/10 6,134,255 6,306,795 172,540 Canadian Dollar Buy 12/15/10 2,525,398 2,551,025 (25,627) Euro Buy 12/15/10 874,679 932,394 (57,715) Swiss Franc Sell 12/15/10 1,145,051 1,172,118 27,067 Barclays Bank PLC British Pound Sell 12/15/10 12,903,125 13,271,857 368,732 Japanese Yen Buy 12/15/10 2,038,084 2,112,407 (74,323) Swiss Franc Sell 12/15/10 700,291 718,002 17,711 Citibank, N.A. British Pound Buy 12/15/10 3,435,581 3,533,362 (97,781) Euro Sell 12/15/10 2,059,346 2,195,649 136,303 Hong Kong Dollar Sell 12/15/10 1,200,693 1,202,735 2,042 Singapore Dollar Sell 12/15/10 682 697 15 Swiss Franc Sell 12/15/10 440,872 452,120 11,248 Credit Suisse AG British Pound Sell 12/15/10 9,529,355 9,797,513 268,158 Canadian Dollar Buy 12/15/10 8,450,579 8,540,035 (89,456) Euro Sell 12/15/10 1,331,010 1,419,332 88,322 Japanese Yen Buy 12/15/10 19,350,087 20,053,250 (703,163) Norwegian Krone Buy 12/15/10 1,298,677 1,377,768 (79,091) Deutsche Bank AG Australian Dollar Buy 12/15/10 1,330,375 1,361,957 (31,582) Canadian Dollar Buy 12/15/10 1,597,014 1,613,427 (16,413) Euro Sell 12/15/10 1,815,700 1,935,444 119,744 Swedish Krona Buy 12/15/10 1,242,250 1,312,230 (69,980) Goldman Sachs International British Pound Sell 12/15/10 3,682,670 3,787,176 104,506 Euro Buy 12/15/10 1,042,096 1,110,901 (68,805) Japanese Yen Buy 12/15/10 86,428 89,567 (3,139) Norwegian Krone Buy 12/15/10 1,531,396 1,623,013 (91,617) HSBC Bank USA, National Association Australian Dollar Buy 12/15/10 19,606,163 20,169,570 (563,407) British Pound Sell 12/15/10 3,301,683 3,395,717 94,034 Hong Kong Dollar Buy 12/15/10 2,668,666 2,673,100 (4,434) JPMorgan Chase Bank, N.A. Australian Dollar Buy 12/15/10 4,478,656 4,595,905 (117,249) British Pound Sell 12/15/10 1,611,295 1,657,672 46,377 Canadian Dollar Buy 12/15/10 11,025,393 11,137,882 (112,489) Euro Sell 12/15/10 6,675,084 7,115,456 440,372 Hong Kong Dollar Sell 12/15/10 1,936,637 1,940,030 3,393 Japanese Yen Sell 12/15/10 1,941,681 2,012,614 70,933 Royal Bank of Scotland PLC (The) Australian Dollar Sell 12/15/10 615,236 631,304 16,068 British Pound Sell 12/15/10 1,841,413 1,895,040 53,627 Canadian Dollar Sell 12/15/10 3,321,517 3,356,678 35,161 Euro Sell 12/15/10 1,748,837 1,864,320 115,483 Israeli Shekel Buy 12/15/10 328,078 333,762 (5,684) Japanese Yen Sell 12/15/10 233,539 242,046 8,507 State Street Bank and Trust Co. Australian Dollar Buy 12/15/10 1,846,572 1,894,851 (48,279) Canadian Dollar Buy 12/15/10 8,314,027 8,399,828 (85,801) Euro Buy 12/15/10 3,395,169 3,619,365 (224,196) Israeli Shekel Buy 12/15/10 328,105 334,543 (6,438) UBS AG Australian Dollar Buy 12/15/10 4,301,093 4,414,950 (113,857) British Pound Sell 12/15/10 7,061,423 7,262,445 201,022 Euro Buy 12/15/10 5,384,009 5,740,033 (356,024) Israeli Shekel Buy 12/15/10 328,105 333,665 (5,560) Norwegian Krone Sell 12/15/10 1,484,301 1,573,056 88,755 Westpac Banking Corp. Australian Dollar Sell 12/15/10 1,244,375 1,275,213 30,838 British Pound Sell 12/15/10 1,845,305 1,897,482 52,177 Euro Buy 12/15/10 1,284,180 1,369,419 (85,239) Japanese Yen Sell 12/15/10 3,845,336 3,985,344 140,008 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 11/30/10 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Goldman Sachs International baskets 17,161 9/14/11 (1 month USD- A basket $34,217 LIBOR-BBA plus 60 (GSGLPMIN) bp) of common stocks Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through November 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $401,325,780. (b) The aggregate identified cost on a tax basis is $365,890,888, resulting in gross unrealized appreciation and depreciation of $53,148,595 and $11,926,875, respectively, or net unrealized appreciation of $41,221,720. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $3,551,385. The fund received cash collateral of $3,610,825 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,561 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $34,565,765 and $25,488,467, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,682,975 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 42.5% United Kingdom 27.3 Canada 6.4 France 6.4 Germany 5.0 Switzerland 3.5 Brazil 2.3 Japan 1.8 Australia 1.3 Belgium 1.0 Norway 0.8 Malaysia 0.8 Netherlands 0.6 South Korea 0.3 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,564,258 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $686,668. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $142,284,607 $15,042,351 $ Capital goods 8,851,156 Energy 222,047,391 1,935,487 Utilities and power 1,611,664 Total common stocks Convertible preferred stocks 721,373 Mortgage-backed securities 118,165 Short-term investments 9,668,007 4,832,407 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(299,839) $ Total return swap contracts 34,217 Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,837,510 $3,137,349 Equity contracts 34,217 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Natural Resources Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 27, 2011
